DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a (meth)acrylate monomer or oligomer having a glass transition temperature of at least 0 °C…” in lines 2-3. This is an open-ended range, which renders the scope of claim 1 indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 has been amended to depend on higher-numbered claim 13, rather than lower-numbered claim 9.  Therefore, claim 10 fails to meet the statutory requirement of containing a reference to a claim previously set forth (emphasis added).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The Examiner suggests the flowing amendments to comply with the statutory requirements of 35 USC § 112(d). 

Claim 10 (Cancelled)

Claim 15 (New) The back grinding tape according to Claim 13, wherein the polymer resin layer is formed on one surface of the light- transmitting substrate and the tacky layer is formed on the other surface of the light- transmitting substrate.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (PG Pub. No. US 2018/0051197 A1) in view of Kim et al. (PG Pub. No. US 2017/0290217 A1).
Regarding claim 1, Wu teaches a back grinding tape (¶ 0041: tape), comprising a polymer resin layer (¶ 0001: PSA system comprising resin) comprising a urethane (meth)acrylate resin containing 10 to 40 wt% of a repeating unit derived from a (meth)acrylate monomer or oligomer having a glass transition temperature of at least 0 ˚C (¶ 0033: at least one mono (meth)acrylate functional monomer in a range of about 10 to about 60 wt % and selected from the group consisting of…isobornyl acrylate), wherein the polymer resin layer has a glass transition temperature of -30 ˚C to 0 ˚C (¶ 0060).
Wu is silent to the repeating unit having a glass transition temperature of at least 0 ˚C.
Kim teaches a (meth)acrylate monomer or oligomer (¶ 0010) having a glass transition temperature of at least 0 ˚C (¶ 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the glass transition temperature of Wu’s repeating unit, as a means to optimize adhesion, release properties and wettability (Kim, ¶ 0020). Furthermore, arriving at the claimed range of “at least 0 ˚C” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves 
The Examiner notes that the term “back grinding” is recited in the preamble, but has not been given patentable weight.  When reading the preamble in the context of the entire claim, the recitation “back grinding” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Wu discloses the properties of the tape as recited in the body of the claim, and therefore anticipates claim 1.
 
Regarding claim 2, Wu teaches the back grinding tape according to Claim 1, wherein the (meth)acrylate monomer or oligomer having a glass transition temperature of at least 0 ˚C comprises at least one compound selected from the group consisting of o-phenyl phenoxyethyl acrylate, isobornyl (meth)acrylate, methyl acrylate, and cyclohexyl (meth)acrylate (¶ 0033: (meth)acrylate functional monomer selected from the group consisting of…isobornyl acrylate).

Regarding claim 3, Wu teaches the back grinding tape according to Claim 1, wherein the urethane (meth)acrylate resin further comprises a (meth)acrylate-based repeating unit containing a C2 to C12 alkyl group or a (meth)acrylate-based repeating unit containing a cross-linkable functional group together with the repeating unit derived from the (meth)acrylate monomer or oligomer having a glass transition temperature of 0 ˚C or higher (¶ 0091: pressure sensitive adhesive compositions described herein comprise cross-linkable properties, and therefore implicitly include a cross-linkable functional group).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above, and further in view of Fujita et al. (PG Pub. No. US 2018/0022971 A1).
Regarding claim 7, Wu teaches the back grinding tape according to Claim 1, comprising a polymer resin layer.
Wu fails to teach wherein the polymer resin layer has a thickness of 5 um to 200 um.
Fujita teaches a pressure sensitive adhesive (PSA) compositions that includes urethane acrylate (¶ 0009, similar to Wu) comprising a polymer resin layer (¶ 0034: 11) having a thickness of 5.5 um to 3 mm (¶ 0022).

Furthermore, arriving at the claimed range of “from 5 um to 200 um” would involve only routine skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of polymer resin layer thickness are disclosed by Fujita.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above, and further in view of Sugimoto et al. (PG Pub. No. US 2005/0244631 A1).
Regarding claim 8, Wu teaches the back grinding tape according to Claim 1, further comprising a tacky layer (¶ 0034: tackifying resin).
Wu is silent to the tacky layer having a thickness of 1 um to 100 um.
Sugimoto teaches a tape including a tacky layer (¶ 0026) with a thickness of 3 um to 300 um (¶ 0024).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the tacky layer of Wu with the thickness of Sugimoto, as a means to optimize the storage elastic modulus, adhesive strength and minimize adhesive residue (Sugimoto, ¶ 0025).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of adhesive (tacky) layer thickness in the nm-range are disclosed by Sugimoto.

Regarding claim 14, Wu in view of Sugimoto teaches the back grinding tape according to claim 8, wherein the tacky resin includes a copolymer of a (meth)acrylic acid ester-based monomer or a monomer containing a cross- linkable functional group (Wu, ¶ 0091).

Claims 13 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sugimoto as applied to claim 8 above, and further in view of Dong et al. (PG Pub. No. US 2014/0295182 A1).
Regarding claim 13, Wu in view of Sugimoto teaches the back grinding tape according to Claim 8, further comprising a light-transmitting substrate (Wu, ¶ 0089: PET substrate, equivalent to light-transmitting substrate on page 8, lines 24-25 of the instant specification).
Wu in view of Sugimoto is silent to the light-transmitting substrate having a thickness of from 5 um to 200 um.
Dong teaches a tape (¶ 0008: PSA, similar to that of Wu) disposed on a substrate (¶ 0024: PET, similar to that of Wu), the substrate having a thickness of from 8 um to 100 um (¶ 0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Wu with the thickness of Dong, as a means to optimize the strength and capacity of the tape (Dong, ¶ 0030).
Furthermore, arriving at the claimed range of “from 5 um to 200 um” would involve only routine skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of substrate thickness are disclosed by Dong.
 
Regarding claim 10, Wu in view of Sugimoto and Dong teaches the back grinding tape according to Claim 13, wherein the polymer resin layer is formed on one surface of the light-transmitting substrate .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above, and further in view of Mori et al. (PG Pub. No. US 2018/0312728 A1).
Regarding claim 12, Wu teaches the back grinding tape according to Claim 1.  
Wu is silent to a method of grinding a wafer comprising attaching the back grinding tape of claim 1 to one surface of the wafer and performing grinding of the wafer, wherein the wafer has a thickness of 50 um or less.
Mori teaches attaching a (meth)acrylate containing back grinding tape (¶ 0057: 30, similar to the tape of Wu) to one surface of a wafer (¶ 0057 & fig. 2: 30 attached to a surface of wafer 21) and performing grinding of the wafer (¶ 0065 & fig. 3: 21 subjected to grinding step), wherein the wafer has a thickness of 50 um or less (¶ 0065: 21 ground to a thickness of 50 μm or less).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the tape of Wu for the grinding of Mori, as a means to provide a radiation-curable protection layer (Wu, ¶ 0038 & Mori, ¶ 0070) suitable for integrated circuit components (Mori, ¶ 0002).
Furthermore, the Examiner notes that since parent claim 1 is directed to a product, and dependent claim 12 is directed to a method, they are different statutory categories.  These inventions are related by a product and a method of using the product.  As noted above, the product as claimed is not limited for use in a back-grinding process, and therefore passes the one-way test for distinctness (see MPEP § 806.05 Related Inventions [R-08.201]).  If the Applicant disagrees with the Examiner’s assertion that .  
 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “an absolute value of a difference between the following recovery rate 1 and the following recovery rate 2 of the back grinding tape is 10 % or less:
the recovery rate 1 is a ratio of a length recovered to a length stretched when the back grinding film is stretched 5 % in a first direction at room temperature, and the recovery rate 2 is a ratio of a length recovered to a length stretched when the back grinding film is stretched 5 % in a second direction perpendicular to the first direction at room temperature” as recited in claim 4.
Wu teaches a tape comprising a polymer resin layer, but fails to teach the stretch recovery ration recited in claim 4.
Ikebata et al. (PG Pub. No. US 2016/0326401 A1) teaches a pressure-sensitive adhesive tape comprising (meth)acrylate (¶ 0015, similar that of Wu), wherein an absolute value of a difference between the following recovery rate 1 and the following recovery rate 2 of the back grinding tape is 10 % or less (¶ 0033: TD stretch ration 1.1 times higher than MD stretch ratio):
the recovery rate 1 is a ratio of a length recovered to a length stretched when the back grinding film is stretched in a first direction (machine-direction), and the recovery rate 2 is a ratio of a length 
Claims 5-6 depend on claim 4 and are allowable for implicitly including the allowable subject matter above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894